Citation Nr: 0100043	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-16 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
solar urticaria.

2.  Entitlement to service connection for severe lumbar 
muscle strain/a questionable disc rupture, claimed as a back 
disorder.

3.  Entitlement to service connection for vertebral 
epiphysitis, claimed as a back disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1945; February 1947 to February 1949; and May 1949 
to November 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 rating determinations of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO adjudicated the current issue of 
entitlement to service connection for solar urticaria without 
regard to the finality of an unappealed Board decision in 
October 1989.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, 
this issue has been rephrased, as noted on the title page.  
Insofar as that claim is herein reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issues of entitlement to service connection for severe 
lumbar muscle strain/a questionable disc rupture, and 
entitlement to service connection for vertebral epiphysitis, 
claimed as back disorders, and, in part, the matter of 
entitlement to service connection for solar urticaria, are 
discussed in the remand portion of this decision.



FINDINGS OF FACT

1.  In an unappealed decision dated in October 1989, the 
Board denied entitlement to service connection for residuals 
of solar urticaria, on the basis that new and material 
evidence had not been submitted.

2.  Evidence submitted since the October 1989 Board decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1989 decision, wherein 
the Board denied entitlement to service connection for 
residuals of solar urticaria on the basis that new and 
material evidence had not been submitted, is new and 
material, and the veteran's claim is reopened.  38 U.S.C. A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Finality-New and Material Evidence

A decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") within 120 days from the date of 
mailing of notice of the decision, provided that a notice of 
disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

Evidence available to the Board at the time of its October 
1989 denial included the veteran's service medical records; 
numerous treatment records and opinions from various 
physicians; the results of an April 1969 VA examination; the 
testimony of the veteran at his October 1988 hearing; and, 
various medical treatises concerning skin disorders and solar 
urticaria.  

In denying service connection in October 1989, the Board 
noted that that there was no medical evidence demonstrating 
that the veteran was treated for solar urticaria for many 
years after service.  The Board found that the July 1969 
rating determination was final and that the new evidence 
submitted subsequent to the July 1969 rating determination 
did not persuasively alter the basis upon which it was 
predicated.

Evidence received subsequent to the October 1989 Board 
decision includes numerous medical treatises relating to 
solar urticaria; the testimony of the veteran and his spouse 
at an October 1998 hearing; duplicate copies of service 
medical records; and several statements from private 
physicians, including a February 2000 statement from L. N., 
M.D., relating the onset of solar urticaria to the veteran's 
period of service.  

Analysis

The veteran seeks to reopen his claim of service connection 
for solar urticaria.  In this case, the Board finds that the 
evidence added to the record since its unappealed 
October 1989 decision directly addresses the issue on appeal.  
That is, the statements from the veteran and his spouse, 
their hearing testimony, the medical treatises, and the 
statements from various physicians, including Dr. L. N., 
corroborate the veteran's claim that his solar urticaria 
started in service and continued thereafter.  The October 
1989 Board denial was based on the fact that no evidence had 
been submitted relating the veteran's solar urticaria to his 
period of service.  The newly added evidence, being neither 
duplicative nor cumulative, thus bears directly and 
substantially upon the issue at hand, i.e., whether solar 
urticaria is etiologically related to the veteran's active 
military service.  Thus, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for service connection for solar urticaria.  
38 C.F.R. § 3.156(a).  In light of additionally indicated 
development, however, the Board will defer adjudication of 
the merits of the case pending remand.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for solar urticaria is 
reopened; the appeal is granted to this extent.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The newly enacted law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  The law 
further specifically provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.


With regard to the claims of service connection for severe 
lumbar muscle strain, questionable disc rupture and vertebral 
epiphysitis, the Board notes that the veteran was treated for 
back problems in service.  The Board further observes that 
the veteran has submitted several statements from individuals 
indicating that he wore a back brace in the 1950's.  The 
veteran has also submitted evidence demonstrating that he 
currently has a back disorder and evidence that has related 
his current back problems to in-service symptomatology.  
Similarly, the veteran has submitted lay and treatise 
evidence pertinent to skin symptomatology beginning in 
service and continuing thereafter, as well as medical 
evidence suggesting a relationship between diagnosed 
urticaria and service.  However, the veteran has not been 
afforded a VA examination pertinent to his claimed 
disabilities.  Nor is it clear that the RO has fully notified 
the veteran of the types of information probative of his 
claims and assisted him in obtaining such.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims, and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

In this regard the RO should, in any case 
and in accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for any of the claimed 
disabilities, solar urticaria or a back 
disorder, since service.  The RO should 
request identified records and inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports..  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

3.  The RO should arrange for a VA 
orthopedic examination of the veteran for 
the purpose of ascertaining the nature 
and etiology of any upper, middle, or 
lower back disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  Any further indicated 
special studies should be conducted.  

The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any current upper, 
middle, or lower back disorder is related 
to any incident of service origin or 
otherwise had its onset during active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  The RO should arrange for a VA 
dermatologic evaluation for the purpose 
of ascertaining the nature, and etiology 
of solar urticaria.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  Any further indicated 
special studies should be conducted.  

The examiner is requested to express an 
opinion as to whether the veteran 
currently has solar urticaria or 
residuals thereof, and whether it is at 
least as likely as not that any current 
solar urticaria or residuals thereof, 
is/are related to his active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for solar urticaria on a de 
novo basis and re-adjudicate the issues 
of service connection for severe lumbar 
muscle strain, questionable disc rupture 
and for vertebral epiphysitis with 
consideration of the entire evidentiary 
record.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, he is hereby notified that failure without 
good cause shown to report for a scheduled VA examination may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655 (2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



